Citation Nr: 0617103	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  05-07 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for scar, residuals of 
bayonet wound of the left thigh, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

This case has been advanced on the Board's docket.


REMAND

The Board finds that additional development is necessary in 
this case in order to comply with due process requirements.  
The veteran is currently evaluated as 30 percent disabled for 
residuals of a bayonet wound of his left thigh.  When service 
connection was first awarded for this disability in 1946, the 
RO characterized it as "scar, left thigh."  This 
characterization has continued in some form or another to the 
present.  Nevertheless, when the RO developed the current 
claim for a higher rating for the Board's review, the RO's 
analysis was limited to the criteria pertaining specifically 
to muscle injury.  See 38 C.F.R. §§ 4.56, 4.73 (Diagnostic 
Code 5314) (2005).  Besides the muscle injury, evidence 
clearly shows the existence of a scar on the left thigh as a 
residual of the bayonet wound.  In fact, the RO has referred 
to findings relating to the scarring, but has not informed 
the veteran of the criteria by which such disability is 
rated.  Additionally, whether the veteran should be awarded a 
separate rating for his left thigh scar has not been 
addressed.  It is important that the scar be considered, not 
only because it is among the service-connected "residuals" 
of the wound that is the subject of this appeal, but because 
a separate compensable rating may be assigned when separate 
and distinct compensable manifestations are demonstrated.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  The veteran 
must be told of the applicable rating criteria and be given 
opportunity to present evidence and argument on this point.  
The RO should thereafter consider whether a separate rating 
is warranted for a scar and should analyze the veteran's 
increased rating claim for stab wound residuals under both 
the rating criteria for muscle injuries and skin disorders.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must issue a notice letter with 
regard to the possibility of a separate 
rating for a scar in compliance with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  Among other things, the 
veteran should be told what is required to 
substantiate a claim for a compensable 
rating for the service-connected scar.  

2.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal, 
including consideration of all pertinent 
diagnostic codes in 38 C.F.R. § 4.118 
(2005).  The RO has the option of 
scheduling an examination, if deemed 
necessary.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  The SSOC must 
include the rating criteria for assigning 
a rating for scarring and an analysis of 
the evidence relative to the left thigh 
scar.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

